EXHIBIT (10.14)

 

ECOLAB MIRROR SAVINGS PLAN

 

 

(As Amended and Restated Effective January 1, 2012)

 

--------------------------------------------------------------------------------


 

ECOLAB MIRROR SAVINGS PLAN

 

(As Amended and Restated Effective as of January 1, 2012)

 

WHEREAS, the Company previously established the Ecolab Mirror Savings Plan (the
“Plan”) to provide additional deferred compensation benefits for certain
management and highly compensated employees who perform management and
professional functions for the Company and certain related entities; and

 

WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”) added
a new Section 409A to the Code, which significantly changed the Federal tax law
applicable to “amounts deferred” under the Plan after December 31, 2004; and

 

WHEREAS, the IRS and U.S. Treasury subsequently issued regulations and other
guidance regarding the requirements of and compliance with Code Section 409A;
and

 

WHEREAS, the Board of Directors of the Company directed and authorized
appropriate officers of the Company to amend the Plan to comply, with respect to
the Executives’ Post-2004 Sub-Accounts, with the requirements of Code
Section 409 and guidance issued thereunder; and

 

WHEREAS, the Company desires to bifurcate the Plan into an “excess plan”
(referred to in the Plan as “Primary Deferrals”) and a deferred savings plan
(referred to in the Plan as “Secondary Deferrals”), with the former constituting
an “excess plan” for purposes of Minnesota state income tax; and

 

WHEREAS, on December 19, 2008 the Plan was amended and restated in its entirety,
effective as of January 1, 2005; and

 

WHEREAS, the Company wishes to clarify ambiguous language in the Plan document.

 

NOW, THEREFORE, pursuant to Section 5.1 of the Ecolab Inc. Administrative
Document for Non-Qualified Benefit Plans, Ecolab Inc. (the “Company”) hereby
amends and restates the Plan in its entirety to read as follows:

 

ARTICLE I
PREFACE

 

SECTION 1.1                       Effective Date.  The effective date of this
amendment and restatement of the Plan is January 1, 2012, except as otherwise
provided in this amendment and restatement.  The benefit, if any, payable with
respect to a former Executive who terminated employment prior to the Effective
Date (and who is not rehired by a member of the Controlled Group thereafter)
shall be determined by, and paid in accordance with, the terms and provisions of
the Plan as in effect prior to the Effective Date, subject to Section 1.4.

 

SECTION 1.2                       Purpose of the Plan.  The purpose of this Plan
is to provide additional deferred compensation benefits for certain management
and highly compensated employees who perform management and professional
functions for the Company and certain related entities.

 

--------------------------------------------------------------------------------


 

SECTION 1.3                       Administrative Document.  This Plan includes
the Ecolab Inc. Administrative Document for Non-Qualified Benefit Plans (the
“Administrative Document”), which is incorporated herein by reference.

 

SECTION 1.4                       American Jobs Creation Act (AJCA).

 

(1)           It is intended that the Plan (including all Amendments thereto)
comply with the provisions of Section 409A of the Code, as enacted by the AJCA,
to prevent the inclusion in gross income of any amount credited to an
Executive’s Account hereunder in a taxable year that is prior to the taxable
year or years in which such amounts would otherwise be actually distributed or
made available to the Executive.  It is intended that the Plan shall be
administered in a manner that will comply with Section 409A of the Code,
including proposed, temporary or final regulations or any other guidance issued
by the Secretary of the Treasury and the Internal Revenue Service with respect
thereto (collectively with the AJCA, the “409A Guidance”).  All Plan provisions
shall be interpreted in a manner consistent with the 409A Guidance.

 

(2)           The Administrator shall not take any action hereunder that would
violate any provision of the 409A Guidance.  It is intended that all Executives’
elections hereunder will comply with the 409A Guidance.  The Administrator is
authorized to adopt rules or regulations deemed necessary or appropriate in
connection therewith to anticipate and/or comply with the requirements thereof
(including any transition or grandfather rules thereunder).  In this regard, the
Administrator is authorized to permit Executive elections with respect to
amounts deferred after December 31, 2004 and is also permitted to give the
Executives the right to amend or revoke such elections in accordance with the
409A Guidance.  Notwithstanding the foregoing, neither the Company nor the
Administrator guarantee any tax consequences of any Participant’s participation
in, deferrals or contributions under, or payments from, the Plan, and each
Participant shall be solely responsible for payment of any tax obligations of
such Participant incurred in connection with participation in the Plan.

 

(3)           In furtherance of, but without limiting the foregoing, any
Executive Deferrals and Matching Contributions (and the earnings thereon) that
are deemed to have been deferred prior to January 1, 2005 and that qualify for
“grandfathered status” under Section 409A of the Code shall continue to be
governed by the law applicable to nonqualified deferred compensation prior to
the addition of Section 409A to the Code and shall be subject to the terms and
conditions specified in the Plan as in effect prior to January 1, 2005.  In
particular, to the extent permitted under the 409A Guidance, the Bonus Deferrals
relating to a Bonus that is earned during 2004, but paid in 2005, shall be
allocated to the Executive’s Pre-2005 Sub-Account hereunder.

 

SECTION 1.5                       Excess Plan.  Effective January 1, 2009,
(a) all Account balances under the Plan that are attributable to Executive and
Company contributions to the Plan made with respect to Plan Years beginning on
and after January 1, 2009 (as adjusted for earnings, losses, expenses and
distributions) that were not permitted under the Savings Plan due to
contribution limitations imposed on “qualified plans” by the Internal Revenue
Code, specifically including Code Sections 401(a)(17), 401(k), 401(m),
402(g) and 415, shall be accounted for separately and shall be, for purposes of
any applicable federal and state tax law, an “excess plan” (the “Primary
Deferrals”); and (b) all Account balances other than the Primary Deferrals
Account balances shall be accounted for separately and shall be a deferred
savings plan (the “Secondary Deferrals”).

 

ARTICLE II
DEFINITIONS

 

Words and phrases when used herein with initial capital letters which are
defined in the Savings Plan or the Administrative Document are used herein as so
defined, unless otherwise

 

2

--------------------------------------------------------------------------------


 

specifically defined herein or the context clearly indicates otherwise.  The
following words and phrases when used in this Plan with initial capital letters
shall have the following respective meanings, unless the context clearly
indicates otherwise:

 

SECTION 2.1                       “Account” shall mean the record maintained in
accordance with Section 3.4 by the Company for each Executive’s Mirror Savings
Benefit.  The Executive’s Account shall be further divided into the following
two Sub-Accounts:  (a) the “Pre-2005 Sub-Account” for amounts that are
“deferred” (as such term is defined in the 409A Guidance) as of December 31,
2004 ( and earnings thereon), which includes the Minimum Benefit, and (b) the
“Post-2004 Sub-Account” for amounts that are deferred after December 31, 2004
(and earnings thereon).  Effective as of January 1, 2009, each Executive’s
Pre-2005 Sub-Account shall be part of the Secondary Deferrals.  Effective as of
January 1, 2009, the Administrator shall establish, under the Executive’s
Post-2004 Sub-Account, (i) the Primary Deferrals Sub-Account consisting of
(A) the Executive’s Deferrals with respect to Base Salary and Bonus earned in
Plan Years beginning on and after January 1, 2009 (and earnings thereon) that
the Executive was precluded from deferring under the Savings Plan due to
contribution limitations imposed on “qualified plans” by the Code, and
(B) Matching Contributions made on the Executive’s behalf with respect to Plan
Years beginning on or after January 1, 2009 (and earnings thereon), and (ii) the
Secondary Deferrals Sub-Account consisting of the Executive’s Post-2004
Sub-Account balances other than the Primary Deferrals Sub-Account balances.

 

SECTION 2.2                       “Base Salary” shall mean an Executive’s base
salary for the Plan Year (including, for this purpose, any salary reductions
caused as a result of participation (1) in an Employer-sponsored plan which is
governed by Sections 401(k), 132(f)(4) or 125 of the Code or (2) in this Plan).

 

SECTION 2.3                       “Bonus.” An Executive’s Bonus for a Plan Year
is equal to the sum of (1) the annual cash incentive bonus under the Company’s
Management Incentive Plan and/or, if applicable, the Company’s Management
Performance Incentive Plan, and (2) any similar annual cash incentive bonus
under any other equivalent Employer-sponsored bonus program (as determined by
the Administrator), which, in either case, is earned with respect to services
performed by the Executive during such Plan Year, whether or not such Bonus is
actually paid to the Executive during such Plan Year.  An election to defer a
Bonus under this Plan must be made before the period in which the service is
performed which gives rise to such Bonus.

 

SECTION 2.4                       “Death Beneficiary.”

 

(1)           The term “Death Beneficiary” shall mean the person or persons
designated by the Executive to receive Mirror Savings Benefits hereunder in the
event of his death.  The designation of a Death Beneficiary under the Plan may
be made, and may be revoked or changed only by an instrument (in form prescribed
by Administrator) signed by the Executive and delivered to the Administrator
during the Executive’s lifetime.  If the Executive is married on the date of his
death and has been married to such spouse throughout the one-year period ending
on the date of death, his designation of a Death Beneficiary other than, or in
addition to, his spouse under the Plan shall not be effective unless such spouse
has consented in writing to such designation.

 

(2)           Any Mirror Savings Benefits remaining to be paid after the death
of a Death Beneficiary shall be paid to the Death Beneficiary’s estate, except
as otherwise provided in the Executive’s Death Beneficiary designation.

 

SECTION 2.5                       “Disability” or “Disabled.”  With respect to
an Executive’s Pre-2005 Sub-Account, an Executive shall be deemed to have a
“Disability” or be “Disabled” if the Executive’s employment with an Employer
terminates due to a disability that entitles the Executive to benefits under
(1) any long-term disability plan sponsored by the Company, or (2) in the event
that the Executive is not a participant in any such plan, the Social Security
Act of the United States.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.6                       “Executive” shall mean an Employee (1) whose
annualized Annual Compensation (excluding severance pay) and target bonus for
any Plan Year exceeds the limitation described in Code Section 401(a)(17), and
(2) who is selected by the Administrator to participate in the Plan.  Once an
Employee has satisfied the requirements of an Executive and commenced
participation in the Plan, his participation may continue, notwithstanding the
fact that his Annual Compensation is reduced below the limitation described in
Code Section 401(a)(17), until the Administrator determines, in his or her sole
discretion, that the Employee would fail to satisfy the requirements of a
“management or highly compensated employee” under ERISA.

 

SECTION 2.7                       “Executive Deferrals” shall mean the amounts
described in Section 3.1.

 

SECTION 2.8                       “Hypothetical Investment Fund” shall mean the
investment funds designated by the Company pursuant to Section 6.1.

 

SECTION 2.9                       “Insolvent.” For purposes of this Plan, an
Employer shall be considered Insolvent at such time as it (1) is unable to pay
its debts as they mature, or (2) is subject to a pending voluntary or
involuntary proceeding as a debtor under the United States Bankruptcy Code.

 

SECTION 2.10                     “Matching Contributions” shall mean the amounts
described in Section 3.3.

 

SECTION 2.11                     “Minimum Benefit” shall mean the sum of the
portions of the Executive’s Account attributable to amounts credited under a
prior plan (the “Prior Plan”), including (1) his or her Account balance as of
September 1, 1994, and (2) any deferral of his Bonus payable with respect to
calendar 1994 and the Matching Contribution thereon.

 

SECTION 2.12                     “Mirror Savings Benefit.” An Executive’s Mirror
Savings Benefit at any particular time shall be equal to the vested amounts
credited to his Account at such time, as determined under Articles III and V.

 

SECTION 2.13                     “Plan” shall mean the Ecolab Mirror Savings
Plan, as described herein and as it may be amended from time to time.

 

SECTION 2.14                     “Savings Plan” shall mean the Ecolab Savings
Plan and ESOP, as such plan may be amended from time to time.

 

SECTION 2.15                     “Separation from Service” or to “Separate from
Service” shall mean any termination of employment with the Controlled Group due
to retirement, death, disability or other reason; provided, however, that no
Separation from Service is deemed to occur while the Executive (1) is on
military leave, sick leave, or other bona fide leave of absence that does not
exceed six (6) months (or, in the case of disability, twelve (12) months), or if
longer, the period during which the Executive’s right to reemployment with the
Controlled Group is provided either by statute or by contract, or (2) continues
to perform services for the Controlled Group at an annual rate of fifty percent
(50%) or more of the average level of services performed over the immediately
preceding 36-month period (or the full period in which the Executive provided
services (whether as an employee or as an independent contractor) if the
Executive has been providing services for less than 36 months).  For purposes of
this Section, “disability” shall mean any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six months, where such impairment
causes the Executive to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment.  Whether an
Executive has incurred a Separation from Service shall be determined in
accordance with the 409A Guidance.

 

SECTION 2.16                     “Specified Employee” shall mean “Specified
Employee” as defined in the Administrative Document.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.17                     “Unforeseeable Emergency.” With respect to an
Executive’s Post-2004 Sub-Account, “Unforeseeable Emergency” shall mean an event
which results in a severe financial hardship to the Executive as a consequence
of (1) an illness or accident of the Executive, the Executive’s spouse, Death
Beneficiary or a dependent (as defined in Section 152(a) of the Code, without
regard to Section 152(b)(1), (b)(2), and (d)(1)(B)), (2) loss of the Executive’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster) or (3) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Executive.  With respect to an Executive’s Pre-2005 Sub-Account, “Unforeseeable
Emergency” shall mean an event which results (or will result) in severe
financial hardship to the Executive as a consequence of an unexpected illness or
accident or loss of the Executive’s property due to casualty or other similar
extraordinary or unforeseen circumstances out of the control of the Executive,
determined in accordance with Treas. Reg. § 1.409A-2(i)(3).

 

ARTICLE III
MIRROR SAVINGS BENEFIT

 

SECTION 3.1                       Amount of Executive Deferrals.  Each Executive
may, within 30 days after the Plan becomes effective as to him and, thereafter,
prior to the first day of any subsequent Plan Year, by written notice to the
Administrator on a form provided by the Administrator, direct his Employer:

 

(1)           to reduce (in accordance with rules established by the
Administrator) the Executive’s Base Salary for the balance of the Plan Year in
which the Plan becomes effective as to him (but only with respect to Base Salary
payable for periods of service commencing after the Executive so directs) or for
any following Plan Year (a) by a specified dollar amount or percentage, and/or
(b) by an amount determined by the Administrator that is equal to five percent
of Executive’s Base Salary in excess of the limitation described in Code
Section 401(a)(17) for the Plan Year (limited to a maximum Salary Deferral of
25% of the Executive’s Base Salary in the deferral period) (the “Salary
Deferrals”), and

 

(2)           to reduce (in accordance with rules established by the
Administrator) the Executive’s Bonus which is earned with respect to services
performed by the Executive for the balance of the Plan Year in which the Plan
becomes effective as to him (but only with respect to Bonus payable for period
of service commencing after the Executive’s direction becomes irrevocable) or
for any following Plan Year (a) by a specified dollar amount or percentage,
and/or (b) by an amount determined by the Administrator, that is equal to five
percent of the portion of the Executive’s Bonus earned during the deferral
period which, when added to the Executive’s Base Salary for the deferral period,
is in excess of the limitation described in Code Section 401(a)(17) of the Plan
Year (up to a maximum of 100% of the net amount of the Executive’s Bonus after
payment of applicable FICA and related federal and state income tax
withholdings) (the “Bonus Deferrals”), and

 

(3)           to credit the amounts described in Subsections (1) and (2) of this
Section (collectively, the “Executive Deferrals”) to the Account described in
Section 3.4 at the times described therein.

 

SECTION 3.2                       Effect and Duration of Direction Pursuant to
Section 3.1.

 

(1)           Plan Year to Plan Year.  Any direction by an Executive to make
Executive Deferrals under Section 3.1 shall be effective with respect to the
Base Salary and Bonus otherwise earned by the Executive with respect to the
period to which the direction relates, and the Executive shall not be eligible
to receive such Executive Deferrals.  Instead, such Executive Deferrals shall be
credited to the Executive’s Account as provided in Section 3.4.  Any direction
made in accordance with Section 3.1 shall remain in effect until changed or
revoked, except that such direction shall become

 

5

--------------------------------------------------------------------------------


 

irrevocable on the last day of the Plan Year immediately preceding the Plan Year
with respect to which the Base Salary and Bonus subject to such direction are
earned (or, with respect to the first period of eligibility, such direction
shall be irrevocable on the last day of the 30-day election period with respect
to Base Salary and Bonus earned during the same Plan Year after the election). 
An Executive may change or revoke a direction with respect to the deferral of
Base Salary and Bonus earned in a subsequent Plan Year at any time prior to such
direction becoming irrevocable.  Notwithstanding the foregoing, all Executives
shall be required to make a deferral election for the 2005 Plan Year by
December 31, 2004, and prior elections shall not be given any further force or
effect (except that the Executive’s Bonus Deferral election for the Bonus that
is earned in the 2004 Plan Year shall continue in effect in accordance with its
terms).

 

(2)           Automatic Termination/Suspension of Deferral Election.

 

(a)        An Executive Deferral direction pursuant to Section 3.1 shall
automatically terminate on the date of the Executive’s Separation from Service
and with respect to any compensation for services performed after such
Executive’s Separation from Service or, to the extent permitted by the 409A
Guidance, on the date the Plan is terminated.

 

(b)        An Executive’s direction pursuant to Section 3.1 shall automatically
be cancelled from the first day of the first payroll period in which the
Executive receives a hardship distribution under the Savings Plan or a
distribution due to an Unforeseeable Emergency under this Plan through the last
day of the Plan Year containing the six-month anniversary date of such hardship
distribution or a distribution due to an Unforeseeable Emergency but will
automatically be reinstated thereafter (unless otherwise changed in accordance
with Subsection (1) hereof).

 

SECTION 3.3                       Matching Contributions.

 

(1)           Matching Contributions With Respect to Salary Deferrals.

 

(a)        The Employers shall credit the Account of an Executive with an amount
(the “Matching Contributions”) equal to the sum of (1) 100% of the Salary
Deferrals which do not exceed 3% of the Executive’s Base Salary and (2) 50% of
the Salary Deferrals which exceed 3% of the Executive’s Base Salary but do not
exceed 5% of the Executive’s Base Salary; provided, however, that such Matching
Contributions shall be reduced by the maximum amount (as determined by the
Administrator) of matching contributions that could be made to the Executive’s
account under the Savings Plan for such Plan Year based on the Executive’s Base
Salary for such Plan Year, assuming that the Executive has elected to contribute
five percent of this Base Salary to the Savings Plan.

 

(b)        The Employers shall also credit the Account of an Executive with an
additional Matching Contribution in an amount determined by the Administrator,
which amount is equal to the amount of matching contributions (plus earnings
allocable thereto) which the Executive is required to forfeit under the Savings
Plan due to the application of the before-tax nondiscrimination requirements of
the Code (the “True-Up Matching Contributions”).

 

(2)           Matching Contributions With Respect to Bonus Deferrals.  The
Employers shall credit the Account of an Executive with a Matching Contribution
equal to 100% of the first 3% of the Executive’s Bonus and 50% of the next 2% of
the Executive’s Bonus, provided, however, the amount of the Executive’s Bonus
that shall be taken into account under this Section 3.3(2) shall not exceed the
excess of the Executive’s Base Salary and Bonus in respect of the Plan Year in
which the Bonus was earned (excluding severance) over the maximum compensation
which could be

 

6

--------------------------------------------------------------------------------


 

considered under the Savings Plan in such Plan Year under Section 401(a)(17) of
the Code, and further provided that an Executive’s Bonus shall be taken into
account under this Section 3.3(2) only to the extent the Executive has elected
to defer payment of such Bonus under Section 3.1(2) for the Plan Year.

 

SECTION 3.4                       Executives’ Accounts.  Each Employer shall
establish and maintain on its books an Account for each Executive which shall
contain the following entries:

 

(1)           Credits for the Executive Deferrals described in Section 3.1,
which Executive Deferrals shall be credited to the Executive’s Account at the
time such Executive Deferrals would otherwise have been paid to the Executive;

 

(2)           Credits for the Matching Contributions described in
Section 3.3(1)(a), which Matching Contributions shall be credited to the
Executive’s Account at the same time as the underlying Salary Deferrals are
credited thereto; but no earlier than when the Executive has received (or has
been deemed to receive) the maximum Matching Contribution available under the
Savings Plan (as determined by the Administrator);

 

(3)           Credits for the True-Up Matching Contributions described in
Section 3.3(1)(b) at the time designated by the Administrator following the end
of the Plan Year when the nondiscrimination test results under the Savings Plan
are known;

 

(4)           Credits for the Matching Contributions described in
Section 3.3(2), which Matching Contributions shall be credited to the
Executive’s Account at the same time as the underlying Bonus Deferrals are
credited thereto;

 

(5)           Credits or charges (including income, expenses, gains and losses)
equal to the amounts which would have been attributable to the Executive
Deferrals and Matching Contributions if such amounts had been invested on a tax
deferred basis in the Hypothetical Investment Fund(s) in which such amounts are
deemed to have been invested under Section 6.1.  The entries provided by this
Subsection (5) shall continue to be made until the Executive’s entire vested
Account has been distributed pursuant to Article IV;

 

(6)           Debits for any distributions made from the Account pursuant to
Article IV;

 

(7)           The Employers shall make the above-described credits and debits to
the Executive’s Pre-2005 Sub-Account or the Post-2004 Sub-Account, as
applicable, in accordance with the 409A Guidance; and

 

(8)           Effective as of January 1, 2009, separate debits and credits shall
be made to the Primary Deferrals Sub-Account and the Secondary Deferrals
Sub-Account of each Participant.

 

SECTION 3.5                       Statement of Account.  The Company shall
deliver to each Executive a written statement of his Account not less frequently
than annually as of the end of each Plan Year.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV
PAYMENT OF MIRROR SAVINGS BENEFITS

 

SECTION 4.1                       Time of Payment.

 

(1)           Payment to Executives.

 

(a)        An Executive shall be entitled to receive his Account upon the
earlier of (i) with respect to the Executive’s Pre-2005 Sub-Account, the date on
which his or her employment terminates due to Disability or (ii) the date of his
or her termination of employment with the Controlled Group for any reason,
including retirement (or, with respect to amounts that are allocated to an
Executive’s Post-2004 Sub-Account, thirty (30) days after the date of his or her
Separation from Service (or, in the case of the Executive’s election pursuant to
Section 4.2(3)(b)(ii)(B), on the date specified in such Section); provided,
however, that distribution made on account of Separation from Service shall be
made, or commence to be made, with respect to a Specified Employee on the first
day of the month coincident with or next following the date that is six months
after the date of the Separation from Service of the Specified Employee (or, if
earlier, the date of death), to the extent that Code Section 409A(a)(2)(B)(i) is
applicable, except that where the Executive makes an election pursuant to
Section 4.2(3)(b)(ii)(B), payment will be made on the date specified in such
Section).  In the case of installment payments, the first payment made to the
Specified Employee following the 6-month delay shall be made on the first day of
the seventh month following the Separation from Service and shall include any
Mirror Savings Benefit payments that were not made as a result of the delay in
payment pursuant to this paragraph (a).

 

(b)        Notwithstanding the foregoing, the Company may at any time, upon
written request of the Executive, cause to be paid to such Executive an amount
equal to all or any part of the Executive’s vested Account, other than the
portion of his or her Account attributable to Matching Contributions, if the
Administrator determines, in its sole and absolute discretion based on such
reasonable evidence as it may require, that such a payment or payments is
necessary for the purpose of alleviating the consequences of an Unforeseeable
Emergency.  Payments made on account of an Unforeseeable Emergency shall be
permitted only to the extent the amount does not exceed the amount reasonably
necessary to satisfy the emergency need (plus, with respect to payments made
from an Executive’s Post-2004 Sub-Account, an amount necessary to pay taxes
reasonably anticipated as a result of the distribution) and may not be made to
the extent such Unforeseeable Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Executive’s assets (to the extent such liquidation would not itself cause severe
financial hardship) or, to the extent permitted by the 409A Guidance, by
cessation of the Executive Deferrals under this Plan.  However, the
determination of amounts reasonably necessary to satisfy the emergency need is
not required to take into account any additional compensation that due to the
Unforeseeable Emergency is available under another nonqualified deferred
compensation plan but has not actually been paid.

 

(c)         Notwithstanding any provision of the Plan to the contrary, if the
payment of all or any portion of an Executive’s Account would, in the sole
opinion of the Company on the advice of its counsel, result in a profit
recoverable by the Company under Section 16(b) of the Securities Exchange Act of
1934, but for the operation of this paragraph, then such payment (or portion
thereof) shall be deferred and made at the earliest time that such payment (or
portion thereof) would no longer be subject to Section 16(b), to the extent
permitted by the 409A Guidance.

 

8

--------------------------------------------------------------------------------


 

(2)           Payment to Death Beneficiaries.  The Death Beneficiary of a
deceased Executive shall be entitled to receive the vested Account of the
Executive upon the death of the Executive.  The Executive’s vested Account shall
be distributed to the Death Beneficiary on the sixtieth (60th) day after the
Executive’s death.

 

SECTION 4.2                       Form of Payment.

 

(1)           Payment in Cash.  All distributions under the Plan shall be made
in the form of cash.

 

(2)           Normal Forms of Payment.

 

(a)        Payments to Executives.

 

(i)            Pre-2005 Sub-Accounts.  Unless otherwise elected pursuant to
Section 4.2(3), an Executive’s Pre-2005 Sub-Account shall be distributed to the
Executive in the form of a single lump sum payment.

 

(ii)           Post-2004 Sub-Accounts.  Unless otherwise elected pursuant to
Section 4.2(3), an Executive’s Post-2004 Sub-Account shall be distributed to the
Executive in the form of annual installment payments payable over a period of
ten (10) years.

 

(b)        Payments to Death Beneficiaries.  An Executive’s Mirror Savings
Benefit (or the remaining installments thereof if payment to the Executive had
commenced) shall be distributed to his or her Death Beneficiary in the form of a
single lump sum payment.

 

(c)         Small Benefits.  Notwithstanding any provision of the Plan to the
contrary, in the event that (i) an Executive’s Pre-2005 Sub-Account does not
exceed $25,000, such Sub-Account shall be paid to the Executive in the form of a
single lump sum payment at termination of employment with the Controlled Group,
and (ii) an Executive’s Post-2004 Sub-Account does not exceed $25,000, such
Sub-Account shall be paid to the Executive in the form of a single lump sum
payment at Separation from Service.

 

(d)        Payment of Minimum Benefits.  Notwithstanding the foregoing, an
Executive’s Minimum Benefit shall be paid in the form previously elected by the
Executive under the Prior Plan, and such election shall remain in full force and
effect through the date of distribution.

 

(3)           Optional Forms of Payment for Executives.

 

(a)        In General.  An Executive who does not want his or her Mirror Savings
Benefit to be paid in the normal form of benefit described in
Section 4.2(2)(a) may elect to receive his Pre-2005 Sub-Account in the form of
annual installment payments payable over a period not exceeding ten years (as
elected by the Executive) and may elect to receive his Post-2004 Sub-Account in
the form of a single lump sum payment or in the form of annual installment
payments payable over a period of five (5) or ten (10) years (as elected by the
Executive); provided, however, the election provided by this
Section 4.2(3) shall not apply to the Executive’s Minimum Benefit.  The amount
of each installment payment will be determined by dividing the balance of the
Executive’s Mirror Savings Benefit as of the distribution date for such
installment payment by the total number of remaining payments (including the
current payment).  Effective as of January 1, 2009, an Executive may make
separate payment elections under this Section 4.2(3) with respect to the
Executive’s Primary Deferrals Sub-Account and Secondary Deferrals Sub-Account.

 

9

--------------------------------------------------------------------------------


 

(b)           Form/Timing of Election.

 

(i)            Pre-2005 Sub-Accounts.  Any election of an optional form of
benefit made with respect to the Pre-2005 Sub-Account must be in writing (on a
form provided by the Administrator) and filed with the Administrator prior to
the Executive’s termination of employment with the Controlled Group because of
involuntary termination, death or Disability or at least one (1) year prior to
the Executive’s voluntary termination of employment or retirement.  Any such
election may be changed at any time and from time to time without the consent of
any other person (except as described in Section 2.4), by filing a later signed
written election with the Administrator; provided that any election made less
than one (1) year prior to the Executive’s voluntary termination of employment
shall not be valid, and in such case, payment shall be made in the normal form
as provided in Section 4.2(2).

 

(ii)           Post-2004 Sub-Accounts.

 

(A)          In General.  Any election of an optional form of benefit made with
respect to the Post-2004 Sub-Account must be in writing (on a form provided by
the Administrator) and filed with the Administrator at the time the Executive
first becomes eligible to participate in the Plan and makes his initial
Executive Deferral election pursuant to Section 3.1.  Effective as of January 1,
2009, an Executive may make separate payment elections under this
Section 4.2(3)(b)(ii) with respect to the Executive’s Primary Deferrals
Sub-Account and Secondary Deferrals Sub-Account.

 

(B)           Subsequent Elections.  An Executive may change his election of an
optional form of benefit made pursuant to Section 4.2(3)(b)(ii)(A) at any time
and from time to time at least twelve (12) months before the Executive’s
Separation from Service.  The most recent election on file with the
Administrator (that was filed at least twelve (12) months before the Executive’s
Separation from Service and that remains on file with the Administrator on the
date of the Executive’s Separation from Service) shall be given effect and shall
become irrevocable on the date of the Executive’s Separation from Service.  No
prior or subsequent election shall have any force or effect.  The payment of the
Executive’s Post-2004 Sub-Account (or, effective January 1, 2009, the
Executive’s Primary Deferrals Sub-Account and Secondary Deferrals Sub-Account)
pursuant to such subsequent election shall be made or commence to be made on the
date that is five (5) years after the originally scheduled date of payment.

 

(C)           Transition Elections.  Notwithstanding any provision of the Plan
to the contrary, an Executive may elect, without regard to the five-year delay
(as would be required under Section 4.2(3)(b)(ii)(B)), to receive each of his or
her Primary Deferrals Sub-Account and Secondary Deferrals Sub-Account in a lump
sum payment or in the form of five-year or ten-year annual installment payments,
to be made or commence on the date of his or her Separation from Service.  The
transition election made under this clause (C) must be made no later than
December 31, 2008 and may not cause any amount to be paid in 2008 if not
otherwise payable and may not delay beyond 2008 payment of any amount that is
otherwise payable in 2008.

 

10

--------------------------------------------------------------------------------


 

ARTICLE V
VESTING

 

SECTION 5.1                         Vesting.

 

(1)           In General.  An Executive shall always be 100% vested in both his
Executive Deferrals and his Minimum Benefit under the Plan.  Subject to the
provisions of Subsection (2) of this Section, an Executive who is credited with
an Hour of Service on or after March 1, 2002 shall be immediately 100% vested in
all Matching Contributions hereunder.

 

(2)           Forfeiture Provisions.

 

(a)           Notwithstanding the provisions of Subsection (1) hereof, but
subject to the requirements of paragraph (b) of this Subsection, the Employers
shall be relieved of any obligation to pay or provide any future Mirror Savings
Plan Benefits under this Plan and shall be entitled to recover amounts already
distributed if, without the written consent of the Company, the Executive,
whether before or after termination with the Controlled Group (i) participates
in dishonesty, fraud, misrepresentation, embezzlement or deliberate injury or
attempted injury, in each case related to the Company or a Controlled Group
member, (ii) commits any unlawful or criminal activity of a serious nature,
(iii) commits any intentional and deliberate breach of a duty or duties that,
individually or in the aggregate, are material in relation to the Executive’s
overall duties or (iv) materially breaches any confidentiality or noncompete
agreement entered into with the Company or a Controlled Group member.  The
Employers shall have the burden of proving that one of the foregoing events has
occurred.  Notwithstanding the foregoing, the provisions of this Subsection
2(a) shall not apply to an Executive’s Minimum Benefit or the portion of the
Executive’s Account which is attributable to his Executive Deferrals.

 

(b)           Notwithstanding the foregoing, an Executive shall not forfeit any
portion of his Mirror Savings Plan Benefits under paragraph (a) of this
Subsection unless (i) the Executive receives reasonable notice in writing
setting forth the grounds for the forfeiture, (ii) if requested by the
Executive, the Executive (and/or the Executive’s counsel or other
representative) is granted a hearing before the full Board of Directors of the
Company (the “Board”) and (iii) a majority of the members of the full Board
determine that the Executive violated one or more of the provisions of paragraph
(a) of this Subsection.

 

ARTICLE VI
INVESTMENT OF ACCOUNTS

 

SECTION 6.1                         Hypothetical Investment Funds.

 

(1)           Hypothetical Investment Fund for Matching Contributions on or
after January 1, 2006.  Matching Contributions made on or after January 1, 2006
shall be deemed to be made in cash and invested in accordance with the
Hypothetical Investment Fund election(s) in effect from time to time for
Executive Deferrals under Subsection (2) below.

 

(2)           Hypothetical Investment Funds for Executive Deferrals.  To the
extent permitted by the 409A Guidance, the Hypothetical Investment Funds for
purposes of the portion of an Executive’s Account which is attributable to his
Executive Deferrals shall be those same Investment Funds designated by the
Company under the Savings Plan, provided, however that effective January 1,
2006, the Ecolab Stock Fund will not be a Hypothetical Investment Fund with
respect to the investment of Executive Deferrals made on or after January 1,
2006.  Each Executive (or his Death Beneficiary) may elect, in a manner
prescribed by the Administrator from time to time, one or more

 

11

--------------------------------------------------------------------------------


 

Hypothetical Investment Funds in which his Executive Deferrals are deemed to
have been invested for purposes of crediting earnings and losses to the portion
of the Executive’s Account which is attributable to Executive Deferrals,
provided, however, that effective January 1, 2006, no Executive or Death
Beneficiary may elect the Ecolab Stock Fund as a Hypothetical Investment Fund
with respect to Executive Deferrals.  The Company may deem an Executive’s
Executive Deferrals to have been invested in the Hypothetical Investment Fund
elected by the Executive, if any, or may instead, in its sole discretion, deem
such Executive Deferrals to have been invested in one or more Hypothetical
Investment Funds selected by the Company.  Earnings on any amounts deemed to
have been invested in any Hypothetical Investment Fund shall be deemed to have
been reinvested in such Hypothetical Investment Fund.  Notwithstanding the
foregoing, any Executive who is subject to Section 16(b) of the Securities
Exchange Act of 1934 may not elect and shall not be deemed to have directed any
Executive Deferrals to the Ecolab Stock Fund.  An Executive shall be deemed, on
the day prior to becoming subject to Section 16(b) or at such other time as he
is subject to Section 16(b), to have elected to have Executive Deferrals then
deemed to be invested in the Ecolab Stock Fund invested in the Hypothetical
Investment Fund that under the Savings Plan is designated as a default
investment fund, unless another permitted election is in place.

 

(3)           Expenses of Hypothetical Investment Funds.  The Hypothetical
Investment Funds shall bear and be charged with actual or hypothetical expenses
to the same extent that the corresponding Ecolab Stock Fund and other Investment
Funds in the Savings Plan bear and are charged with such expenses, as determined
by the Administrator.

 

ARTICLE VII
MISCELLANEOUS

 

SECTION 7.1                         Effect of Amendment and Termination. 
Notwithstanding any provision of the Plan (including the Administrative
Document) to the contrary, no amendment or termination of the Plan shall,
without the consent of the Executive (or, in the case of his death, his Death
Beneficiary), adversely affect the vested Account under the Plan of any
Executive or Death Beneficiary as such Account exists on the date of such
amendment or termination; provided, however, that this limitation shall not
apply to any amendment or termination that is deemed necessary or reasonable (as
determined in the sole discretion of the Committee) to comply with the
requirements of the 409A Guidance.

 

SECTION 7.2                         Limitation on Payments and Benefits. 
Notwithstanding any provision of this Plan to the contrary, if any amount or
benefit to be paid or provided under this Plan or any other plan or agreement
between the Executive and a Controlled Group member would be an “Excess
Parachute Payment,” within the meaning of Section 280G of the Code, or any
successor provision thereto, but for the application of this sentence, then the
payments and benefits to be paid or provided under this Plan shall be reduced to
the minimum extent necessary (but in no event to less than zero) so that no
portion of any such payment or benefit, as so reduced, constitutes an Excess
Parachute Payment; provided, however, that the foregoing reduction shall be made
only if and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided to the Executive, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Code, or any successor provision thereto, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income taxes).  If requested by the Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Plan or otherwise is required pursuant to the preceding
sentence shall be made by the Company’s independent accountants, at the expense
of the Company, and the determination of the Company’s independent accountants
shall be final and binding on all persons.  The fact that the Executive’s right
to payments or benefits may be reduced by reason of the limitations contained in
this Section 7.2 shall not of itself limit or otherwise affect any other rights
of the Executive pursuant to this Plan.  The Executive’s Mirror Savings Benefit
will be reduced only to the extent that the reduction in any cash payments due
to the Executive, the Executive’s SERP Benefits (if any) and the Executive’s
Mirror Pension Plan Benefits is insufficient to reduce or eliminate Excess
Parachute Payment as described in this

 

12

--------------------------------------------------------------------------------


 

Section.  The Executive’s Post-2004 Sub-Account (if any) shall be reduced if
required by this section before any Pre-2005 Sub-Account is reduced.

 

SECTION 7.3                         Establishment of a Trust Fund.

 

(1)           In General.  The Plan is intended to be an unfunded, non-qualified
retirement plan.  However, the Company may enter into a trust agreement with a
trustee to establish a trust fund (the “Trust Fund”) and to transfer assets
thereto (or cause assets to be transferred thereto), subject to the claims of
the creditors of the Employers, pursuant to which some or all of the Mirror
Savings Plan Benefits shall be paid.  Payments from the Trust Fund shall
discharge the Employers’ obligation to make payments under the Plan to the
extent that Trust Fund assets are used to satisfy such obligations.

 

(2)           Upon a Change in Control.

 

(a)           Within thirty (30) business days of the occurrence of a Change in
Control, to the extent it has not already done so, the Company shall be required
to establish an irrevocable Trust Fund for the purpose of paying Mirror Savings
Plan Benefits.  Except as described in the following sentence, all contributions
to the Trust Fund shall be irrevocable and the Company shall not have the right
to direct the trustee to return to the Employers, or divert to others, any of
the assets of the Trust Fund until after satisfaction of all liabilities to all
of the Executives and their Death Beneficiaries under the Plan.  Any assets
deposited in the Trust Fund shall be subject to the claims of the creditors of
the Employers and any excess assets remaining in the Trust Fund after
satisfaction of all liabilities shall revert to the Company.

 

(b)           In addition to the requirements described in paragraph (a) above,
the Trust Fund which becomes effective on the Change in Control shall be subject
to the following additional requirements:

 

(i)            the trustee of the Trust Fund shall be a third party corporate or
institutional trustee;

 

(ii)           the Trust Fund shall satisfy the requirements of a grantor trust
under the Code; and

 

(iii)          the Trust Fund shall automatically terminate (A) in the event
that it is determined by a final decision of the United States Department of
Labor (or, if an appeal is taken therefrom, by a court of competent
jurisdiction) that by reason of the creation of, and a transfer of assets to,
the Trust, the Trust is considered “funded” for purposes of Title I of ERISA or
(B) in the event that it is determined by a final decision of the Internal
Revenue Service (or, if an appeal is taken therefrom, by a court of competent
jurisdiction) that (I) a transfer of assets to the Trust is considered a
transfer of property for purposes of Code Section 83 or any successor provision
thereto, or (II) pursuant to Code Section 451 or 409A or any successor provision
thereto, amounts are includable as compensation in the gross income of a Trust
Fund beneficiary in a taxable year that is prior to the taxable year or years in
which such amounts would otherwise be actually distributed or made available to
such beneficiary by the trustee.  Upon such termination of the Trust, all of the
assets in the Trust Fund attributable to the accrued Mirror Savings Plan
Benefits shall be immediately distributed to the Executives (but only to the
extent and in the manner permitted by the 409A Guidance), and the remaining
assets, if any, shall revert to the Company.

 

13

--------------------------------------------------------------------------------


 

(c)           Within five (5) days following establishment of the Trust Fund,
the Company shall transfer (or cause the Employers to transfer) to the trustee
of such Trust Fund an amount equal to all 100% of the Account balances of all of
the Executives under the Plan.

 

(d)           Following the funding of the Trust Fund pursuant to paragraph
(a) above, the Company shall cause to be deposited in the Trust Fund additional
Executive Deferrals and Matching Contributions, as such amounts are credited to
the Accounts of the Executives pursuant to Section 3.4 hereof.

 

(e)           Notwithstanding the foregoing, an Employer shall not be required
to make any contributions to the Trust Fund if the Employer is Insolvent at the
time such contribution is required.

 

(f)            The Administrator shall notify the trustee of the amount of
Mirror Savings Plan Benefits to be paid to the Executive (or his Death
Beneficiary) from the Trust Fund and shall assist the trustee in making
distribution thereof in accordance with the terms of the Plan.

 

(g)           Notwithstanding any provision of the Plan or the Administrative
Document to the contrary, the provisions of this Section 7.3(2) hereof (i) may
not be amended following a Change in Control and (ii) prior to a Change in
Control may only be amended (A) with the written consent of each of the
Executives or (B) if the effective date of such Amendment is at least two years
following the date the Executives were given written notice of the adoption of
such amendment; provided, however, that this limitation shall not apply to any
amendment that is deemed necessary or reasonable (as determined in the sole
discretion of the Committee) to comply with the requirements of the 409A
Guidance.

 

SECTION 7.4                         Delay of Payments Subject to Code
Section 162(m).  The Company may delay the distribution of any amount otherwise
required to be distributed under the Plan if, and to the extent that, the
Company reasonably anticipates that the Company’s deduction with respect to such
distribution otherwise would be limited or eliminated by application of
Section 162(m) of the Code.  In such event, (1) if any payment is delayed during
any year on account of Code Section 162(m), then all payments that could be
delayed on account of Code Section 162(m) during such year must also be delayed;
(2) such delayed payments must be paid either (a) in the first year in which the
Company reasonably anticipates the payment to be deductible, or (b) the period
beginning on the date of the Executive’s Separation From Service and ending on
the later of the end of the Executive’s year of separation or the fifteenth
(15th) day of the third month after such separation; and (3) if payment is
delayed to the date of Separation from Service with respect to an Executive who
is a Specified Employee, such payment shall commence after such Executive’s
Separation from Service on the date immediately following the six-month
anniversary of the Separation from Service, or if earlier, on the date of the
Executive’s death.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officers and its corporate seal to be affixed, on the date written
below.

 

Dated:

December 21, 2011

 

 

 

 

 

 

 

 

ECOLAB INC.

 

 

 

 

 

By:

/s/Steven L. Fritze

 

 

Steven L. Fritze

 

 

Chief Financial Officer

 

(Seal)

 

Attest:

 

 

 

/s/James J. Seifert

 

James J. Seifert

 

General Counsel and Secretary

 

 

15

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PREFACE

1

 

 

 

Section 1.1

Effective Date

1

 

 

 

Section 1.2

Purpose of the Plan

1

 

 

 

Section 1.3

Administrative Document

1

 

 

 

Section 1.4

American Jobs Creation Act (AJCA)

2

 

 

 

Section 1.5

Excess Plan

2

 

 

 

ARTICLE II

DEFINITIONS

2

 

 

 

Section 2.1

“Account”

2

 

 

 

Section 2.2

“Base Salary”

3

 

 

 

Section 2.3

“Bonus.”

3

 

 

 

Section 2.4

“Death Beneficiary.”

3

 

 

 

Section 2.5

“Disability” or “Disabled.”

3

 

 

 

Section 2.6

“Executive”

3

 

 

 

Section 2.7

“Executive Deferrals”

4

 

 

 

Section 2.8

“Hypothetical Investment Fund”

4

 

 

 

Section 2.9

“Insolvent.”

4

 

 

 

Section 2.10

“Matching Contributions”

4

 

 

 

Section 2.11

“Minimum Benefit”

4

 

 

 

Section 2.12

“Mirror Savings Benefit.”

4

 

 

 

Section 2.13

“Plan”

4

 

 

 

Section 2.14

“Savings Plan”

4

 

 

 

Section 2.15

“Separation from Service” or to “Separate from Service”

4

 

 

 

Section 2.16

“Specified Employee”

4

 

 

 

Section 2.17

“Unforeseeable Emergency.”

4

 

 

 

ARTICLE III

MIRROR SAVINGS BENEFIT

5

 

 

 

Section 3.1

Amount of Executive Deferrals

5

 

 

 

Section 3.2

Effect and Duration of Direction Pursuant to Section 3.1

5

 

 

 

Section 3.3

Matching Contributions

6

 

 

 

Section 3.4

Executives’ Accounts

7

 

 

 

Section 3.5

Statement of Account

7

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE IV

PAYMENT OF MIRROR SAVINGS BENEFITS

7

 

 

 

Section 4.1

Time of Payment

7

 

 

 

Section 4.2

Form of Payment

9

 

 

 

ARTICLE V

VESTING

11

 

 

 

Section 5.1

Vesting

11

 

 

 

ARTICLE VI

INVESTMENT OF ACCOUNTS

11

 

 

 

Section 6.1

Hypothetical Investment Funds

11

 

 

 

ARTICLE VII

MISCELLANEOUS

12

 

 

 

Section 7.1

Effect of Amendment and Termination

12

 

 

 

Section 7.2

Limitation on Payments and Benefits

12

 

 

 

Section 7.3

Establishment of a Trust Fund

13

 

 

 

Section 7.4

Delay of Payments Subject to Code Section 162(m)

14

 

ii

--------------------------------------------------------------------------------